             Case 1:20-mc-91018-ADB Document 1 Filed 01/16/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
                v.                            )        M.B.D. Case No. 20-mc-91018
                                              )
XAVIER NILES-CHARLES,                         )
                                              )
        Defendant                             )

               MOTION FOR ENDS-OF-JUSTICE CONTINUANCE OF TIME
                FOR FILING AN INDICTMENT OR INFORMATION, AND
                EXCLUSION OF TIME, UNDER THE SPEEDY TRIAL ACT

        The United States of America, by and through Assistant United States Attorney Michael

Crowley, with the agreement of counsel for the defendant, respectfully moves this Court to grant a

continuance of the time within which an indictment or information must be filed, and exclude the

time period from January 17, 2020, through and including March 18, 2020, from the speedy trial

clock, pursuant to the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and

5(c)(1)(A)of the Plan for Prompt Disposition of Criminal Cases for the United States District Court

for the District of Massachusetts (effective December 2008), on the ground that the ends of justice

served by granting the requested continuance and excluding these periods outweigh the best interests

of the public and the defendant in a speedy trial. The parties further ask this Court to issue the

attached proposed Order of Continuance and Excludable Delay. In support of this request, the

parties state as follows:

        1.      The government will produce early discovery, and the parties are engaged in

discussions regarding the possible resolution of this matter (which was initiated by a criminal

complaint in United States v. Niles-Charles, Case No. 19-MJ-7444-JCB) that might result in a plea

resolution that obviates the need for an indictment.
            Case 1:20-mc-91018-ADB Document 1 Filed 01/16/20 Page 2 of 2



       2.      The requested exclusion of time will permit defense counsel to adequately confer with

the defendant, and allow the parties to further discuss and finalize the terms of any plea agreement,

before the government is required to seek an indictment. Such an agreement, in conjunction with a

pre-indictment plea, may work to the defendant’s benefit. The parties agree that, if the requested

time is excluded, the government has until March 18, 2020 to return an indictment in this case.

This is the first such request. A proposed order is attached.


                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                                 By: /s/ Michael J. Crowley
                                                     Michael J. Crowley
                                                     Assistant U.S. Attorney




                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing and paper copies will
be sent to those indicated as non-registered participants.

                                              By:     /s/ Michael J. Crowley
                                                      Michael J. Crowley
                                                      Assistant U.S. Attorney
Date: January 16, 2020




                                                 2
